DETAILED ACTION

The amendment filed on 12/13/2021 have been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 10, line 8, the applicant recites “a motor controller”. It is not clear if this motor controller is different from the one recited in line 7. The Examiner will assume that the applicant is referring to the same controller. Claims 11-15 are also rejected as being dependent on claim 10.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-12 and 15 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Guven et al. (US 20180163514).

Regarding claims 1 and 10, Guven discloses a system for use with a downhole tool (fig 1), comprising: a tubular (30) comprising a fluid flow path therethrough for flowing a fluid (fig 1, [0017]); a housing (housing of bha 50, fig 1) coupleable to a downhole portion of the tubular (fig 1) and comprising a fluid inlet to receive at least a portion of the fluid flowing through the tubular ( [0029]); a fluid-driven motor assembly (rotor with shaft disclosed in [0029]) with a drive shaft rotatable to output rotational drive forces ([0029]); an electric generator (alternator disclosed in [0029]) operatively coupled to the drive shaft and operable to convert the rotational drive forces into electrical power ([0029] discloses a shaft that drives an alternator to convert rotational energy to electric power) an electric motor (120) electrically coupled to the electric generator and operable to convert electrical output of the electric generator into a rotational drive force to control the downhole tool (fig 2, [0025]); an AC-DC converter (115, 160) electrically coupled between the electric generator and the electric motor ([0025]); and a motor controller (125, 150) electrically coupled to the electric motor and the electric generator (fig 2) and operable to  convert electrical power output from the electric motor to a DC bias voltage ([0025] discloses that  125 can convert ac power from motor to DC voltage); and a 

Regarding claim 2, Guven further discloses a capacitor (138) electrically coupled to the electric motor and electric generator to store electrical energy communicated between the electric motor and the electric generator ([0027]).

Regarding claim 3, Guven further discloses that the fluid-driven motor assembly comprises a turbine (70) positioned in the flow of the fluid to rotate the drive shaft (fig 1, [0029]).

Regarding claim 7, Guven further discloses that  the power controller is electrically coupled to the AC-DC converter and operable to control the AC-DC converter by monitoring output currents from the electric motor, the level of the DC bias voltage, or any combination of the two (see fig 3).

Regarding claim 8, Guven further discloses that the electric generator comprises a multi-phase alternator ([0032]).

Regarding claims 9 and 15, Guven further discloses a bottomhole assembly (50) comprising a rotary steerable system (60) operated by the electric motor (fig 1, [0017]). 

	Regarding claim 11, Guven further discloses actuating a downhole tool (60) with the electric motor by converting electrical output of the electric generator into a rotational drive force ([0020]).

	Regarding claim 12, Guven further discloses storing electrical energy communicated between the motor and the generator in a capacitor (132) electrically coupled to the motor and the generator ([0026]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Guven et al. (US 20180163514) as applied to claims 1 and 10 above, and further in view of Mandal et al. (US 20100073189)


Regarding claims 4-6 and 13-14, Guven further discloses that the power controller is further operable to adjust the electrical power output from the electric motor conducted to the electric generator ([0028], fig 3)
Guven is silent regarding  the reduction of pressure interference with a telemetry system.
Guven and Mandal disclose similar downhole motor used to extract hydrocarbon. 
Mandal teaches reducing pressure interference with a telemetry system ([0031]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Guven and Mandal before him or her, to modify the apparatus and method disclosed by Guven to include reducing the pressure interference with a telemetry system in order to prevent interference with the transmission of downhole data ([0031]).

Response to Arguments

Applicant's arguments filed 12/13/2021  have been fully considered but they are not persuasive. 
Applicant states that Guven fails to teach converting a power output of the motor to a bias voltage. The Examiner respectfully disagrees. In fact, in [0025], Guven discloses that inverters 115 and 125 can be configured for reverse operation, meaning that they can be used to convert AC power from the motor to a DC voltage on bus 130, also fig 3 shows power flow in 2 directions, see annotated fig 3 below.


    PNG
    media_image1.png
    777
    915
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schultz et al. (US 5149984) discloses a downhole electrical power supply apparatus has a high fluid pressure source zone and a low fluid pressure discharge zone each defined at least partially within the apparatus. A fluid powered engine provides rotational mechanical output and is powered by fluid flowing from the source zone through the engine to the discharge zone. An electrical powered generator converts the rotational mechanical output of the engine into electrical output.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        

3/14/2022